— Appeal by defendant from a judgment of the Supreme *853Court, Kings County (Starkey, J.), rendered September 15, 1981, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. 11 Judgment affirmed. 11 The prosecutor’s two isolated questions of which the defendant complains “cannot be deemed to have had the impact on the jury which defendant urges, inasmuch as the jury had insufficient information to reach the conclusion defendant [now claims they reached]” (People v Gibbs, 59 NY2d 930, 932). The jury never saw the photograph, the witness never answered the questions and the jury was appropriately admonished (People v Sorgente, 90 AD2d 559). 11 We have considered the other issues raised by defendant’s counsel and by defendant pro se, including the claim of ineffective assistance of counsel (see Strickland v Washington, 466 US_, 104 S Ct 2052; People v Morris, 100 AD2d 630), and find them either to be unpreserved or without merit. Titone, J. P., Mangano, Gibbons and O'Connor, JJ., concur.